921 P.2d 966 (1996)
324 Or. 130
Janice M. MEARS, Petitioner on Review,
v.
William R. MARSHALL, M.D. and Collagen Corporation, Respondents on Review.
CC 9307-04839; CA A85078; SC S43073.
Supreme Court of Oregon.
On Petition for Review February 23, 1996.
Decided August 29, 1996.
Maureen Leonard and Kathryn J. Clarke, Portland, filed the petition for petitioner on review.
Eric J. Neiman, of Tooze Shenker Duden Creamer Frank & Hutchison, Portland, and Joe W. Redden, Jr., of Beck, Redden & Secrest, Houston, filed a response for respondent on review Collagen Corporation.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY, GRABER and DURHAM, JJ.[**]

MEMORANDUM OPINION
The petition for review is allowed. The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals for reconsideration in the light of the decision of the United States Supreme Court in Medtronic, Inc. v. Lohr, 518 U.S. ___, 116 S. Ct. 2240, 135 L. Ed. 2d 700 (1996).
NOTES
[**]  Unis, J., retired June 30, 1996, and did not participate in this decision.